 

Execution Version

 

AMENDED & RESTATED

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), is dated as of July 6,
2017, by and among ECO-STIM ENERGY SOLUTIONS, INC., a Nevada corporation (the
“Issuer”), FT SOF VII HOLDINGS, LLC (together with its permitted successors and
assigns, the “Note Purchaser”), the other parties named on the signature pages
hereto and any parties identified on the signature page of any joinder
agreements executed and delivered pursuant to Section 18 hereof (together with
the Note Purchaser, the “Holders”).

 

WHEREAS, the Note Purchaser holds 31,569,222 shares of the Issuer’s Common Stock
and the Issuer and the Note Purchaser are parties to that certain Amended and
Restated Convertible Note Facility Agreement (as amended, supplemented or
otherwise modified from time to time, the “Notes Agreement”), dated as of March
3, 2017, pursuant to which all of the Notes held by Note Holders (as defined in
the Notes Agreement) were converted into Common Stock of the Issuer;

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Notes Agreement, and pursuant to the terms of the Notes Agreement, the
Parties entered into that certain Registration Rights Agreement (the “RRA”),
dated as of March 3, 2017, pursuant to which the Issuer granted to the Note
Purchaser certain registration rights; and

 

WHEREAS, each of the Issuer and the Note Purchaser, in connection with the
transactions contemplated by that certain Securities Purchase Agreement (the
“Securities Purchase Agreement”), of even date herewith, desire to amend and
restate the RRA in its entirety by entering into this Agreement in order to
amend certain provisions of the registration rights granted to the Note
Purchaser in the RRA and to add certain registration rights for Holders other
than the Note Purchaser who purchased shares of Common Stock pursuant to the
Securities Purchase Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the Parties intending to be legally
bound, hereby agree as follows:

 

1. DEFINITIONS.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Notes Agreement and Securities Purchase Agreement, and
the principles of interpretation and other provisions of Section 1.2 and 1.3 of
the Notes Agreement shall apply to this Agreement mutatis mutandis. As used in
this Agreement, the following terms shall have the following meanings:

 

“Agreement” has the meaning set forth in the preamble.

 

“Allowable Grace Period” has the meaning set forth in Section 5(a).

 

“Blue Sky Filing” has the meaning set forth in Section 7(a)(i).

 

“Claims” has the meaning set forth in the Section 7(a).

 

“Demand Holder” or “Demand Holders” has the meaning set forth in Section 2(a).

 

“Demand Registration” has the meaning set forth in Section 2(b).

 

“Event” has the meaning set forth in Section 2(g).

 

“Event Date” has the meaning set forth in Section 2(g).

 

“Failure” has the meaning set forth in Section 5(b).

 

   

  

 

“Grace Period” has the meaning set forth in Section 5(a).

 

“Holder” or “Holders” has the meaning set forth in the preamble.

 

“Holder Indemnified Person” has the meaning set forth in the Section 7(a).

 

“Indemnified Damages” has the meaning set forth in the Section 7(a).

 

“Inspectors” has the meaning set forth in the Section 4(h).

 

“Investor” has the meaning set forth in the Section 7(a).

 

“Issuer” has the meaning set forth in the preamble.

 

“Issuer Indemnified Party” has the meaning set forth in the Section 7(b).

 

“Long Form Registration” has the meaning set forth in Section 2(a).

 

“Notes Agreement” has the meaning set forth in the recitals.

 

“Note Purchaser” has the meaning set forth in the preamble.

 

“Parties” means, collectively, the Issuer, the Note Purchaser and the Holders.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means (a) any shares of Common Stock held from time to
time by the Note Purchaser or its respective Affiliates or issuable upon
conversion, exercise or exchange of any convertible securities or options owned
by the Note Purchaser at any time, including, without limitation, shares of
Common Stock issuable upon conversion of Notes issued pursuant to the Notes
Agreement and any shares of Common Stock otherwise acquired at any time by the
Note Purchaser or its respective Affiliates, (b) any shares of Common Stock held
by any Holder or any Holder’s Affiliates, which were issued pursuant to the
Securities Purchase Agreement and (c) any shares of Common Stock issued or
issuable with respect to any shares described in subsections (a) or (b) above by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization (it
being understood that for purposes of this Agreement, a Person shall be deemed
to be a holder of Registrable Securities whenever such Person has the right to
then acquire or obtain from the Issuer any Registrable Securities, whether or
not such acquisition has actually been effected). As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when (i) a Registration Statement covering such securities has been declared
effective by the SEC and such securities have been disposed of pursuant to such
effective Registration Statement, (ii) such securities are sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met, (iii) such
securities are otherwise transferred and such securities may be resold without
subsequent registration under the Securities Act, (iv) such securities (other
than those held by the Note Holders) may be resold pursuant to Rule 144(b)(1)(i)
(or any successor provision) without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, or (v) such
securities shall have ceased to be outstanding.

 

  2 

  

 

“Registration Statement” means any registration statement of the Issuer which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“RRA” has the meaning set forth in the recitals.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securities Purchase Agreement” has the meaning set forth in the recitals.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Issuer pursuant to Section 6.

 

“Short-Form Registrations” has the meaning set forth in Section 2(b).

 

“Violations” has the meaning set forth in Section 7(a)(iv).

 

2. DEMAND REGISTRATION.

 

(a) At any time after (x) the date of this Agreement, the Note Purchaser, or (y)
January 1, 2018, the holders of at least ten percent (10%) of the Registrable
Securities issued pursuant to the Securities Purchase Agreement then outstanding
and held by Holders or their assignees pursuant to Section 18 (the Holder(s)
permitted to make a request under clause (x) or (y), individually, a “Demand
Holder” and collectively, the “Demand Holders”), may request registration under
the Securities Act of all or any portion of their Registrable Securities on Form
S-1 or any successor form thereto (each a “Long-Form Registration”). Each
request for a Long-Form Registration shall specify the approximate number of
Registrable Securities required by the requesting party(ies) to be registered.
Upon receipt of such request, the Issuer shall promptly (but in no event later
than five (5) Business Days following receipt thereof) deliver notice of such
request to all other Holders (if the request was made by less than all of them)
who shall then have five (5) Business Days from the date such notice is given to
notify the Issuer in writing of their desire to be included in such
registration. Each Holder who is a Demand Holder or who received notice under
this Section 2(a) agrees that the fact that such a notice has been delivered
shall constitute confidential information. The Issuer shall cause a Registration
Statement on Form S-1 (or any successor form) to be filed within ninety (90)
days after the date on which the initial request is given and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective by the SEC as soon as practicable thereafter.

 

(b) The Issuer shall use its reasonable best efforts to be and remain qualified
to register securities under the Securities Act pursuant to a Registration
Statement on Form S-3 or any successor form thereto. At any time when the Issuer
is qualified for the use of a Registration Statement on Form S-3, Holders who
are Demand Holders shall have the right to request registrations of their
Registrable Securities on Form S-3 or any similar short-form registration (each
a “Short-Form Registration” and, together with each Long-Form Registration, a
“Demand Registration”). Each request for a Short-Form Registration shall specify
the approximate number of Registrable Securities requested to be registered.
Upon receipt of any such request, the Issuer shall promptly (but in no event
later than five (5) Business Days following receipt thereof) deliver notice of
such request to all other Holders who shall then have five (5) Business Days
from the date such notice is given to notify the Issuer in writing of their
desire to be included in such registration. The Issuer shall cause a
Registration Statement on Form S-3 (or any successor form) to be filed within
sixty (60) days after the date on which the initial request is given and shall
use its reasonable best efforts to cause such Registration Statement to be
declared effective by the SEC as soon as practicable thereafter. The Issuer
shall not be required to effect a Long-Form Registration or a Short Form
Registration more than five (5) times in the aggregate for the Holders as a
group; provided, that a Registration Statement shall not count as a Long-Form
Registration requested under Section 2(a) or as a Short-Form Registration under
this Section 2(b) (x) unless and until it has become effective and the holders
requesting such registration are able to register and sell at least seventy-five
percent (75%) of the Registrable Securities requested to be included in such
registration, or (y) if requested by the Note Purchaser.

 

  3 

  

 

(c) The Issuer shall not be obligated to effect any Demand Registration within a
hundred and twenty (120) days after the effective date of a previous Demand
Registration or a previous Piggyback Registration in which Holders were
permitted to register, and actually sold, all of the shares of Registrable
Securities requested to be included therein. The Issuer may postpone for up to
twenty (20) Business Days the filing or effectiveness of a Registration
Statement for a Demand Registration if the Issuer’s Board of Directors
determines in its reasonable good faith judgment that such Demand Registration
would (i) materially interfere with a significant acquisition, corporate
organization or other similar transaction involving the Issuer; (ii) require
premature disclosure of material information that the Issuer has a bona fide
business purpose for preserving as confidential; or (iii) render the Issuer
unable to comply with requirements under the Securities Act or Exchange Act;
provided, that in such event the Holders of a majority of the Registrable
Securities initiating such Demand Registration shall be entitled to withdraw
such request and, if such request is withdrawn, such Demand Registration shall
not count as one of the permitted Demand Registrations hereunder and the Issuer
shall pay all registration expenses in connection with such registration. The
Issuer may delay a Demand Registration hereunder only twice in any period of
twelve (12) consecutive months.

 

(d) If the Holders of the Registrable Securities initially requesting a Demand
Registration elect to distribute the Registrable Securities covered by their
request in an underwritten offering, they shall so advise the Issuer as a part
of their request made pursuant to Section 2(a) or Section 2(b), and the Issuer
shall include such information in its notice to the other Holders. The Holders
of a majority of the Registrable Securities initially requesting the Demand
Registration shall select the investment banking firm or firms to act as the
managing underwriter or underwriters in connection with such offering; provided,
that such selection shall be subject to the consent of the Issuer, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

(e) The Issuer shall not include in any Demand Registration any securities which
are not Registrable Securities without the prior written consent of the Holders
of a majority of the Registrable Securities included in such registration, which
consent shall not be unreasonably withheld or delayed. If a Demand Registration
involves an underwritten offering and the managing underwriter of the requested
Demand Registration advises the Issuer and the Holders of Registrable Securities
to be included in that Demand Registration in writing that in its opinion the
number of shares of Common Stock proposed to be included in the Demand
Registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock which can be sold in such underwritten offering
and/or the number of shares of Common Stock proposed to be included in such
registration would adversely affect the price per share of the Registrable
Securities proposed to be sold in such underwritten offering, the Issuer shall
include in such Demand Registration (i) first, the number of shares of Common
Stock that the Holders of Registrable Securities who are Demand Holders propose
to sell, (ii) second, the number of shares of Common Stock that the other
Holders of Registrable Securities propose to sell and (iii) third, the number of
shares of Common Stock proposed to be included therein by any other Persons
(including shares of Common Stock to be sold for the account of the Issuer
and/or other holders of Common Stock) allocated among such Persons in such
manner as they may agree. If the managing underwriter determines that less than
all of the Registrable Securities proposed to be sold can be included in such
offering, then the Registrable Securities that are included in such offering
shall be allocated pro rata among the respective Holders thereof, giving effect
to the priorities set forth in the immediately preceding sentence, on the basis
of the number of Registrable Securities owned by each such Holder.

 

(f) Notwithstanding any other provision of this Agreement and subject to the
payment of liquidated damages pursuant to Section 2(g), if the SEC or any SEC
Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Issuer used reasonable best efforts to
advocate with the SEC for the registration of all or a greater portion of
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will be reduced as follows:

 

  4 

  

 

  (i) First, the Issuer shall reduce or eliminate any securities to be included
other than Registrable Securities; and         (ii) Second, the Issuer shall
reduce Registrable Securities held by Holders (applied, in the case that there
is more than one Holder, to such Holders on a pro rata basis based on the total
number of Registrable Securities held by such Holders).

 

In the event of a cutback hereunder, the Issuer shall give each Holder at least
five (5) Trading Days prior written notice along with the calculations as to
such Holder’s allotment. In the event the Issuer amends the initial Registration
Statement in accordance with the foregoing, the Issuer will use its best efforts
to file with the SEC, as promptly as allowed by SEC or SEC Guidance provided to
the SEC or to registrants of securities in general, one or more registration
statements on Form S-1 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the initial
Registration Statement, as amended.

 

(g) If: (i) a Registration Statement pursuant to a Demand Registration request
is not filed on or prior to the date required by Section 2(a) or 2(b), as
applicable, or (ii) the Issuer fails to file with the SEC a request for
acceleration of a Registration Statement in accordance with Rule 461 promulgated
by the SEC pursuant to the Securities Act, within ten Trading Days of the date
that the Issuer is notified (orally or in writing, whichever is earlier) by the
SEC that such Registration Statement will not be “reviewed” or will not be
subject to further review, or (iii) prior to the effective date of a
Registration Statement, the Issuer fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the SEC in respect of such
Registration Statement within twenty (20) calendar days after the receipt of
comments by or notice from the SEC that such amendment is required in order for
such Registration Statement to be declared effective, or (iv) a Registration
Statement registering for resale all of the Registrable Securities is not
declared effective by the SEC within one hundred fifty (150) days, in the case
of a Long-Form Registration Statement, or sixty (60) days, in the case of a
Short-Form Registration Statement, after the SEC has notified the Issuer it will
not review the Registration Statement or that it has no further comments to the
Registration Statement, or (v) after the effective date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities included in such
Registration Statement, or the Holders are otherwise not permitted to utilize
the Prospectus therein to resell such Registrable Securities, for more than
fifteen (15) consecutive calendar days or more than an aggregate of thirty (30)
calendar days (which need not be consecutive calendar days) during any twelve
(12)-month period (any such failure or breach being referred to as an “Event”,
and for purposes of clauses (i) and (iv), the date on which such Event occurs,
and for purpose of clause (ii) the date on which such ten (10) Trading Day
period is exceeded, and for purpose of clause (iii) the date which such twenty
(20) calendar day period is exceeded, and for purpose of clause (v) the date on
which such fifteen (15) or thirty (30) calendar day period, as applicable, is
exceeded being referred to as “Event Date”), then, in addition to any other
rights the Holders may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Issuer shall pay to each Holder an amount in cash, as
partial liquidated damages and not as a penalty, equal to the product of one and
one half percent (1.5%) multiplied by the aggregate per share purchase price
paid by such Holder pursuant to the Securities Purchase Agreement or the
conversion price of the Common Stock issued upon conversion of the Notes, as
applicable,. If the Issuer fails to pay any partial liquidated damages pursuant
to this Section in full within fifteen (15) days after the date payable, the
Issuer will pay interest thereon at a rate of twelve percent (12%) per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Holder, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro rata basis for any portion of a month prior to the cure of an Event. In the
event that the Issuer registers some but not all of the Registrable Securities,
the one and one half percent (1.5%) of liquidated damages referred to above for
any monthly period shall be reduced to equal the percentage determined by
multiplying one and one half percent (1.5%) by a fraction, the numerator of
which shall be the number of Registrable Securities for which there is not an
effective Registration Statement at such time and the denominator of which shall
be the number of Registrable Securities at such time.

 

3. PIGGYBACK REGISTRATION

 

(a) Whenever the Issuer proposes to register any shares of its Common Stock
under the Securities Act (other than a registration effected solely to implement
an employee benefit plan or a transaction to which Rule 145 of the Securities
Act is applicable, or a Registration Statement on Form S-4, S-8 or any successor
form thereto or another form not available for registering the Registrable
Securities for sale to the public), whether for its own account or for the
account of one or more stockholders of the Issuer and the form of Registration
Statement to be used may be used for any registration of Registrable Securities
(a “Piggyback Registration”), the Issuer shall give prompt written notice (in
any event no later than ten (10) Business Days prior to the filing of such
Registration Statement) to the Holders of Registrable Securities of its
intention to effect such a registration and, subject to Section 3(b) and Section
3(c), shall include in such registration all Registrable Securities with respect
to which the Issuer has received written requests for inclusion from the Holders
of Registrable Securities within five (5) Business Days after the Issuer’s
notice has been given to each such Holder. Each Holder of Registrable Securities
agrees that the fact that such a notice has been delivered shall constitute
confidential information. A Piggyback Registration shall not be considered a
Demand Registration for purposes of Section 2 of this Agreement.

 

  5 

  

 

(b) If a Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Issuer and the managing underwriter advises the Issuer and the
holders of Registrable Securities (if any holders of Registrable Securities have
elected to include Registrable Securities in such Piggyback Registration) in
writing that in its opinion the number of shares of Common Stock proposed to be
included in such registration, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering, the Issuer shall include in such
registration (i) first, the number of shares of Common Stock that the Issuer
proposes to sell; (ii) second, the number of shares of Common Stock that the
Note Purchaser proposes to sell, (iii) third, the number of shares of Common
Stock that the other Holders of Registrable Securities propose to sell,
allocated pro rata among all such holders on the basis of the number of
Registrable Securities owned by each such holder or in such manner as they may
otherwise agree, (iv) fourth, the number of shares of Common Stock requested to
be included therein by holders of Common Stock (other than Holders of
Registrable Securities), allocated among such holders in such manner as they may
agree; provided, that in any event and so long as the Note Purchaser is
permitted to register all of the Registrable Securities it desires to be
included in such registration, the other Holders of Registrable Securities shall
be entitled to register at least twenty-five percent (25%) of the securities to
be included in any such registration.

 

(c) If a Piggyback Registration is initiated as an underwritten offering on
behalf of a holder of Common Stock other than Registrable Securities, and the
managing underwriter advises the Issuer in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock which can be sold in such offering and/or that the number
of shares of Common Stock proposed to be included in any such registration would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Issuer shall include in such registration (i) first, the number of
shares of Common Stock requested to be included therein by the holder(s)
requesting such registration and by the holders of Registrable Securities,
allocated pro rata among such holders on the basis of the number of shares of
Common Stock (on a fully diluted, as converted basis) and the number of
Registrable Securities, as applicable, owned by all such holders or in such
manner as they may otherwise agree, (ii) second, the number of shares of Common
Stock that the Note Purchaser proposes to sell, (iii) third, the number of
shares of Common Stock that the other Holders of Registrable Securities propose
to sell, allocated pro rata among all such holders on the basis of the number of
Registrable Securities owned by each such holder or in such manner as they may
otherwise agree, (iv) fourth, the number of shares of Common Stock requested to
be included therein by holders of Common Stock (other than Holders of
Registrable Securities), allocated among such holders in such manner as they may
agree.

 

(d) If any Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Issuer, the Issuer shall select the investment banking
firm or firms to act as the managing underwriter or underwriters in connection
with such offering.

 

4. REGISTRATION PROCEDURES

 

If and whenever the Holders of Registrable Securities request that any
Registrable Securities be registered pursuant to the provisions of this
Agreement, the Issuer shall use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Issuer shall as
soon as practicable:

 

  6 

  

 

(a) subject to Sections 2(a) and 2(b), prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become
effective;

 

(b) prepare and file with the SEC such amendments, post-effective amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective
until all of such Registrable Securities have been disposed of and to comply
with the provisions of the Securities Act with respect to the disposition of
such Registrable Securities in accordance with the intended methods of
disposition set forth in such Registration Statement;

 

(c) at least five (5) Business Days before filing such Registration Statement,
Prospectus or amendments or supplements thereto, furnish to one counsel selected
by Holders of a majority of such Registrable Securities copies of such documents
proposed to be filed, which documents shall be subject to the review, comment
and approval of such counsel;

 

(d) notify each selling Holder of Registrable Securities, promptly after the
Issuer receives notice thereof, of the time when such Registration Statement has
been declared effective or a supplement to any Prospectus forming a part of such
Registration Statement has been filed;

 

(e) furnish to each selling Holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

(f) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” Laws of such jurisdictions
as any selling Holder requests and do any and all other acts and things which
may be necessary or advisable to enable such Holders to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holders; provided, that the Issuer shall not be required to qualify generally to
do business, subject itself to general taxation or consent to general service of
process in any jurisdiction where it would not otherwise be required to do so
but for this Section 4(f);

 

(g) notify each selling Holder of such Registrable Securities, at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such Holder, the Issuer shall prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

 

(h) make available for inspection by any selling Holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such Holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Issuer,
and cause the Issuer’s officers, directors and employees to supply all
information reasonably requested by any such Inspector in connection with such
Registration Statement;

 

(i) use its reasonable best efforts to cause such Registrable Securities to be
listed on each Trading Market on which the Common Stock is then listed and to
maintain the trading of the Common Stock on the Trading Market on which such
Common Stock is then traded, and shall not take any action which would be
reasonably expected to result in the removal or suspension of the Common Stock
from trading on such Trading Market;

 

(j) in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the Holders of such Registrable
Securities or the managing underwriter of such offering reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, making appropriate officers of the Issuer
available to participate in “road show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Securities);

 

  7 

  

 

(k) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and make available to its stockholders an
earnings statement (in a form that satisfies the provisions of Rule 158 under
the Securities Act) no later than thirty (30) days after the end of the twelve
(12)-month period beginning with the first day of the Issuer’s first full fiscal
quarter after the effective date of such Registration Statement, which earnings
statement shall cover said twelve (12)-month period, and which requirement will
be deemed to be satisfied if the Issuer timely files complete and accurate
information on Forms 10-Q, 10-K and 8-K under the Exchange Act and otherwise
complies with Rule 158 under the Securities Act;

 

(l) furnish to each selling Holder of Registrable Securities and each
underwriter, if any, with (i) a legal opinion of the Issuer’s outside counsel,
dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), in form and substance as is
customarily given in opinions of the Issuer’s counsel to underwriters in
underwritten public offerings; and (ii) a “comfort” letter signed by the
Issuer’s independent certified public accountants in form and substance as is
customarily given in accountants’ letters to underwriters in underwritten public
offerings;

 

(m) without limiting Section 4(f) above, use its reasonable best efforts to
cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Issuer to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;

 

(n) notify the holders of Registrable Securities promptly of any request by the
SEC for the amending or supplementing of such Registration Statement or
Prospectus or for additional information;

 

(o) advise the holders of Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued;

 

(p) permit any Holder of Registrable Securities which holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Issuer, to participate in the preparation of such Registration Statement
and to require the insertion therein of language, furnished to the Issuer in
writing, which in the reasonable judgment of such Holder and its counsel should
be included;

 

(q) in the case of any shelf Registration Statement filed pursuant to Rule 415
under the Securities Act to enable resales from time to time of Registrable
Securities, deliver to the Issuer’s transfer agent within two (2) Business Days
after such Registration Statement is declared effective by the SEC written
notice that such Registration Statement has been declared effective and may be
used for resales of Registrable Securities; and

 

(r) otherwise use its reasonable best efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

 

5. GRACE PERIODS AND LIQUIDATED DAMAGES.

 

(a) Notwithstanding anything to the contrary herein, at any time after the
effective date of a Registration Statement, the Issuer may delay the disclosure
of material, non-public information if the Issuer’s Board of Directors
determines in its reasonable good faith judgment that such disclosure would (i)
materially interfere with a significant acquisition, corporate organization or
other similar transaction involving the Issuer; (ii) require premature
disclosure of material information that the Issuer has a bona fide business
purpose for preserving as confidential; or (iii) render the Issuer unable to
comply with requirements under the Securities Act or Exchange Act (a “Grace
Period”); provided, that the Issuer shall promptly (1) notify the Holders of
Registrable Securities included in such Registration Statement in writing in
accordance with Section 4(g) of such Grace Period and the date on which the
Grace Period will begin, and (2) notify the Holders of Registrable Securities
included in such Registration Statement in writing of the date on which the
Grace Period ends; and, provided further, that no Grace Period shall exceed
twenty (20) consecutive Business Days and during any twelve (12)-month period
such Grace Periods shall not exceed an aggregate of forty (40) Business Days and
the first day of any Grace Period must be at least twenty (20) Business Days
after the last day of any prior Grace Period (each, an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Holders of Registrable
Securities included in such Registration Statement receive the notice referred
to in clause (1) and shall end on and include the later of the date such Holders
receive the notice referred to in clause (2) and the date referred to in such
notice. The amendment and prospectus supplement provisions of Section 4(g) shall
not be applicable during the period of any Allowable Grace Period.

 

  8 

  

 

(b) If on any day after the effective date of a Registration Statement, sales of
all of the Registrable Securities included on such Registration Statement cannot
be made (other than during an Allowable Grace Period) pursuant to such
Registration Statement or otherwise (including, without limitation, because of
the suspension of trading of the Common Stock on the Trading Market on which
such Common Stock is then traded, a failure to keep such Registration Statement
effective, a failure to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement or the Registration Statement
ceases to be effective for any reason or the Prospectus contained therein is not
available for use for any reason), or the Issuer fails to file with the SEC any
required reports under Section 13 or 15(d) of the Exchange Act such that it is
not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as a
result of which any of the Holders of Registrable Securities included in such
Registration Statement are unable to sell Registrable Securities without
restriction under Rule 144 (including, without limitation, volume restrictions)
then, as partial relief for the damages to any such Holder by reason of any such
delay in or reduction of its ability to sell the underlying shares of Common
Stock (which remedy shall not be exclusive of any other remedies available at
law or in equity, including, without limitation, specific performance or any
additional obligation of to register Registrable Securities pursuant to this
Agreement) (any such event, a “Failure”), the Issuer shall pay to each holder of
Registrable Securities relating to such Registration Statement, a cash amount
equal to, or, at such Holder’s election if offered by the Issuer, warrants to
purchase Common Stock of the Issuer with a Black-Scholes value of no less than,
one percent (1.0%) of the market value (based upon the most recent closing price
of the Common Stock on the Trading Market on which such Common Stock has been
traded) of such Holder’s Registrable Securities, on the thirtieth (30th) day
after the date of a Failure and every thirtieth (30th) day thereafter (pro-rated
for periods totaling less than thirty (30) days) until such Failure is cured.
Notwithstanding anything to the contrary contained herein, (i) such payments
shall cease to accrue when all of the Registrable Securities may be sold
pursuant to Rule 144 without any restrictions or limitations, and (ii) in no
event shall the aggregate amount of all such payments paid to a Holder exceed an
amount equal to ten percent (10%) of such Holder’s original purchase price (or
conversion price, as applicable) for the Registrable Securities.

 

6. EXPENSES

 

All expenses (other than Selling Expenses) incurred by the Issuer in complying
with its obligations pursuant to this Agreement and in connection with the
registration and disposition of Registrable Securities, including, without
limitation, all registration and filing fees, underwriting expenses (other than
fees, commissions or discounts), expenses of any audits incident to or required
by any such registration, fees and expenses of complying with securities and
“blue sky” Laws, printing expenses, fees and expenses of the Issuer’s counsel
and accountants and fees and expenses of one counsel for the Holders of
Registrable Securities participating in such registration as a group (selected
by, in the case of a registration under Section 2(a), the Holders of a majority
of the Registrable Securities initially requesting such registration, and, in
the case of all other registrations hereunder, the Holders of a majority of the
Registrable Securities included in the registration), shall be paid by the
Issuer. All Selling Expenses relating to Registrable Securities registered
pursuant to this Agreement shall be borne and paid by the Holders of such
Registrable Securities, in proportion to the number of Registrable Securities
registered for each such Holder.

 

7. INDEMNIFICATION

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

  9 

  

 

(a) To the fullest extent permitted by law, the Issuer will, and hereby does,
indemnify, hold harmless and defend each Holder or transferee thereof in
accordance with Section 18 (the “Investor”), the directors, officers, partners,
members, employees, agents, representatives of, and each Person, if any, who
controls any Investor within the meaning of the Securities Act or the Exchange
Act (each, an “Holder Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:

 

(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading;

 

(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary Prospectus if used prior to the effective date of
such Registration Statement, or contained in the final Prospectus (as amended or
supplemented, if the Issuer files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading;

 

(iii) any violation or alleged violation by the Issuer of the Securities Act,
the Exchange Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement; or

 

(iv) any violation of this Agreement (the matters in the foregoing clause (i)
through and including this clause (iv) being, collectively, “Violations”).

 

Subject to Section 7(c), the Issuer shall reimburse the Holder Indemnified
Persons, promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 7(a): (1) shall not apply to a Claim by a Holder Indemnified Person
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Issuer by such Holder
Indemnified Person for such Holder Indemnified Person expressly for use in
connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such Prospectus was timely made
available by the Issuer; and (2) shall not apply to amounts paid in settlement
of any Claim if such settlement is effected without the prior written consent of
the Issuer, which consent shall not be unreasonably withheld, conditioned or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Holder Indemnified Person and shall
survive the transfer of any of the Registrable Securities by an Investor
pursuant to Section 18.

 

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 7(a), the Issuer, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Issuer within the meaning of the Securities Act or the Exchange Act (each, an
“Issuer Indemnified Party”), against any Claim or Indemnified Damages to which
any of them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon:

 

(i) any untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any Blue Sky Filing, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading;

 

  10 

  

 

(ii) any untrue statement of a material fact contained in any preliminary
Prospectus if used prior to the effective date of such Registration Statement,
or contained in the final Prospectus (as amended or supplemented, if the Issuer
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading;

 

in each case to the extent, and only to the extent, that the foregoing occurs in
expressly permitted reliance upon and in strict conformity with written
information furnished to the Issuer by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 7(c), such
Investor shall reimburse the Issuer Indemnified Party for any legal or other
expenses reasonably incurred by an Issuer Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 7(b) and the agreement with respect to
contribution contained in Section 7(f) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that the Investor shall be liable under
this Section 7(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Issuer Indemnified Party and shall survive the transfer of the
Registrable Securities by an Investor pursuant to Section 18.

 

(c) Promptly after receipt by a Holder Indemnified Person or Issuer Indemnified
Party under this Section 7 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Holder Indemnified Person or Issuer Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this Section
7, deliver to the indemnifying party a written notice of the commencement
thereof, and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Holder
Indemnified Person or the Issuer Indemnified Party, as the case may be;
provided, however, that a Holder Indemnified Person or Issuer Indemnified Party
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for all such Holder Indemnified Persons or Issuer
Indemnified Party(ies) to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the Holder Indemnified Person or
Issuer Indemnified Party, as applicable, the representation by such counsel of
the Holder Indemnified Person or Issuer Indemnified Party and the indemnifying
party would be inappropriate due to actual or potential differing interests
between such Holder Indemnified Person or Issuer Indemnified Party and any other
party represented by such counsel in such proceeding. In the case of a Holder
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Issuer Indemnified Party or Holder Indemnified
Person shall reasonably cooperate with the indemnifying party in connection with
any negotiation or defense of any such action or Claim by the indemnifying party
and shall furnish to the indemnifying party all information reasonably available
to the Issuer Indemnified Party or Holder Indemnified Person which relates to
such action or Claim. The indemnifying party shall keep the Issuer Indemnified
Party or Holder Indemnified Person fully apprised at all times as to the status
of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Issuer Indemnified Party or Holder Indemnified Person, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Issuer Indemnified Party or Holder Indemnified Person of a release from all
liability in respect to such Claim or litigation and such settlement shall not
include any admission as to fault on the part of the Issuer Indemnified Party.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Issuer Indemnified Party or Holder
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Holder Indemnified Person or Issuer Indemnified Party under
this Section 7, except to the extent that the indemnifying party is prejudiced
in its ability to defend such action.

 

  11 

  

 

(d) Where the Issuer is the indemnifying party, the indemnification required by
this Section 7 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Issuer Indemnified Party or Holder
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

(f) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under this
Section 7 to the fullest extent permitted by law; provided, however, that: (i)
no Person involved in the sale of Registrable Securities which Person is guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation (in each case, as determined by a final
non-appealable order of a court of competent jurisdiction); and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the amount of net proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement. Notwithstanding
the provisions of this Section 7(f), no Investor shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Investor from the applicable sale of the
Registrable Securities subject to the Claim exceeds the amount of any damages
that such Investor has otherwise been required to pay, or would otherwise be
required to pay under Section 7(b), by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 

8. PARTICIPATION IN UNDERWRITTEN REGISTRATIONS

 

No Person may participate in any registration hereunder which is underwritten
unless such Person, (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements, provided such arrangements are
customary for similar offerings, and (b) completes and executes all customary
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements;
provided, that no Holder of Registrable Securities included in any underwritten
registration shall be required to make any representations or warranties to the
Issuer or the underwriters (other than representations and warranties regarding
such Holder, such Holder’s ownership of its shares of Common Stock to be sold in
the offering and such Holder’s intended method of distribution) or to undertake
any indemnification obligations to the Issuer or the underwriters with respect
thereto, except as otherwise provided in Section 7.

 

9. RULE 144 COMPLIANCE

 

With a view to making available to the Holders of Registrable Securities the
benefits of Rule 144 and any other rule or regulation of the SEC that may at any
time permit a Holder to sell securities of the Issuer to the public without
registration or pursuant to a registration on Form S-3 (or any successor form),
the Issuer shall:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date hereof;

 

(b) use reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Issuer under the Securities Act and
the Exchange Act, at any time after the Issuer has become subject to such
reporting requirements; and

 

(c) furnish to any Holder so long as the Holder owns Registrable Securities,
promptly upon request, a written statement by the Issuer as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Issuer, and such other reports and documents so filed or furnished by the Issuer
as such Holder may reasonably request in connection with the sale of Registrable
Securities without registration.

 



  12 

  

 

10. PRESERVATION OF RIGHTS

 

The Issuer shall not (a) grant any registration rights to third parties which
are more favorable than or inconsistent with the rights granted hereunder, or
(b) enter into any agreement, take any action, or permit any change to occur,
with respect to its securities that violates or subordinates the rights
expressly granted to the Holders of Registrable Securities in this Agreement.

 

11. TERMINATION

 

This Agreement shall terminate and be of no further force or effect when no
securities of the Issuer constitute Registrable Securities; provided, that the
provisions of Section 6 and Section 7 shall survive any such termination.

 

12. REMEDIES

 

Each Holder of Registrable Securities, in addition to being entitled to exercise
all rights granted by Law, including recovery of damages, shall be entitled to
specific performance of its rights under this Agreement. The Issuer acknowledges
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and the Issuer
hereby agrees to waive the defense in any action for specific performance that a
remedy at Law would be adequate.

 

13. NOTICES

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, sent by facsimile or sent by recognized national overnight
courier service or registered or certified mail, postage prepaid, and shall be
deemed to have been given when delivered in person or otherwise upon receipt.
For the purposes hereof, the addresses of the parties (until notice of a change
thereof is delivered as provided in this Section 13) shall be as follows:

 

  The Issuer: Eco-Stim Energy Solutions, Inc.   Address: 2930 W. Sam Houston
Pkwy N.     Suite 275     Houston, Texas 77043   Attention: J. Christopher
Boswell   Telephone No.: 281-531-7200   Facsimile No.: 281-531-5297         With
a copy to (which shall Vinson &Elkins L.L.P.   not constitute notice): 2801 Via
Fortuna, Suite 100     Austin, Texas 78746-7568     Attn: Andrew W. Smetana    
    The Note Purchaser: FT SOF VII HOLDINGS, LLC   Address: c/o Fir Tree Inc.  
  55 West 46th Street     New York, New York 10036   Email:
operations@firtree.com         With Legal Notices only to:     Email:
legalnotice@firtree.com   Attention: General Counsel         If to the Note
Purchaser,     with a copy to: Lowenstein Sandler LLP   Address: 1251 Avenue of
the Americas     New York, New York 10020   Attention: Steven E. Siesser  
Telephone No.: 212-204-8688   Email: ssiesser@lowenstein.com

 

If to any other Holder: the address specified in the transfer instrument
delivered t’o the Issuer in connection with the assignment of any Securities.

 

  13 

  

 

14. SEVERABILITY

 

In case any provision in or obligation under this Agreement or any other
Transaction Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

15. HEADINGS AND COUNTERPARTS

 

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

 

16. COUNTERPARTS, EFFECTIVENESS

 

This Agreement and any amendments, waivers, consents, or supplements may be
executed in counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. This Agreement shall become effective upon the
execution of a counterpart hereof by each Party and written or telephonic
notification of such execution and authorization of delivery thereof has been
received by each party.

 

17. ENTIRE AGREEMENT

 

This Agreement, together with the Note Agreement and the Securities Purchase
Agreement, constitute the sole and entire agreement of the Parties with respect
to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

 

18. SUCCESSOR AND ASSIGNS

 

This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns (including to any
Holder). Each Holder may assign its rights hereunder to any purchaser or
transferee of Registrable Securities, as applicable; provided, that such
purchaser or transferee shall, as a condition to the effectiveness of such
assignment, be required to execute a counterpart to this Agreement agreeing to
be treated as a Holder, as applicable, whereupon such purchaser or transferee
shall have the benefits of, and shall be subject to the restrictions contained
in, this Agreement as if such purchaser or transferee was originally included in
the definition of Holder herein and had originally been a party hereto.

 

19. NO THIRD-PARTY BENEFICIARIES

 

This Agreement is for the sole benefit of the Parties and their respective
successors and permitted assigns (including any Holders) and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever, under or
by reason of this Agreement.

 

20. AMENDMENT, MODIFICATION AND WAIVER

 

Except as otherwise provided herein, the provisions of this Agreement may only
be amended, modified, supplemented or waived with the prior written consent of
the Issuer, the Note Purchaser and the Holders of at least seventy-five percent
(75%) of the Registrable Securities (other than the Note Purchaser). No waiver
by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. Except as otherwise set forth in this Agreement, no failure
to exercise, or delay in exercising, any right, remedy, power or privilege
arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

  14 

  

 

21. APPLICABLE LAW

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

22. CONSENT TO JURISDICTION AND SERVICE OF PROCESS

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE ISSUER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR ANY STATE COURTS SITTING IN NEW YORK COUNTY, NEW YORK).
BY EXECUTING AND DELIVERING THIS AGREEMENT, THE ISSUER FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

 

(a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

(b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
ISSUER, AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13;

 

(d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE ISSUER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(e) AGREES THAT EACH HOLDER RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE ISSUER IN THE COURTS
OF ANY OTHER JURISDICTION; AND

 

(f) AGREES THAT THE PROVISIONS OF THIS SECTION 22 RELATING TO JURISDICTION AND
VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

23. WAIVER OF JURY TRIAL

 

THE PARTIES HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope
of this waiver is intended to be all-encompassing of any and all disputes that
may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. The Parties each acknowledge that
this waiver is a material inducement for the Parties to enter into a business
relationship that the Parties have already relied on the waiver in entering into
this Agreement and that each will continue to rely on the waiver in their
related future dealings. The Parties further warrant and represent that each has
reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

[Signature Page Follows]

 

  15 

  

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Registration Rights Agreement to be executed by its respective duly authorized
officers as of the date first written above.

 

  THE ISSUER:         ECO-STIM ENERGY SOLUTIONS, INC.         a Nevada
corporation         By:  /s/ Jon Christopher Boswell   Name: Jon Christopher
Boswell   Title: President and Chief Executive Officer

 

  16 

  

 

  THE NOTE PURCHASER:       FT SOF VII HOLDINGS, LLC     By: /s/ Bryan A. Meyer
  Name: Bryan Meyer   Title: Authorized Signatory

 

  17 

  

 

  HOLDER: BIENVILLE ARGENTINA OPPORTUNITIES FUND 2.O, LP       By: BAOF 2.0 GP,
LLC, its sole general partner       By: /s/ Donald Stoltz   Name: Donald Stoltz
  Title: Partner                     

 

  18 

  

 

